DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/08/2021 has been entered.  Claims 1-2, 5-10 and 12-14 have been amended; no claims have been canceled; and no new claims have been added.  Claims 1-14 remain pending in the application.  The objection to the specification is maintained because the amendment to the title filed on 01/08/2021 did not change the title.  “Network Node and Method in a Wireless Telecommunications Network” is not descriptive of the invention.  The objections to claims 1, 3-9, 11 and 14 are withdrawn based on Applicant’s amendments to claims 1, 5 and 7-9.  The 35 U.S.C. 112(b) rejections of claims 12 and 13 are withdrawn based on Applicant’s amendments to claim 12. 

Terminal Disclaimer
The terminal disclaimer filed on 01/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,447,446 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the double patenting rejection has been overcome.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-14 over the art of record have been considered, but are not persuasive.
	On page 7 of 8 of Applicant’s remarks filed on 01/08/2021, Applicant asserts that Xu does not disclose the reduced bandwidth modes as recited in the claims where bandwidth 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Network Node and Method for Managing a Transmission of One or More Cell-Specific Reference Signals.

Claim Objections
Claims 2, 10 and 12-13 are objected to because of the following informalities: 
in claim 2, “DRX pattern for the set of UEs” should be change to –DRX pattern for the set of unscheduled UEs--;
in claim 10, “(PBRs)”  should be changed to --(PRBs)--; 
in the preamble of claim 12, “the network node:” should be changed to –the network node comprising:--; and 
in claim 12, “Discontinuous Reception, DRX” should be changed to --Discontinuous Reception (DRX) pattern--.  Examiner notes that dependent claim 13 recites “the DRX pattern.” 	Claim 13 is objected to due to its dependency on claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 6 recites “wherein CRS is further sent with a first frequency bandwidth in one or more CRS subframes preceding and/or following CRS subframes sent during the onDuration interval of the DRX pattern or the subframes in which system information is sent.”  However, claim 1 from which claim 6 depends, does not recite any subframes in which system information is sent.  Claim 1 recites a second frequency bandwidth mode applied on subframes except where system information is sent.  Thus, in claim 6, it is unclear which subframes 
“the subframes in which system information is sent” refer to.
	 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US PG Pub 2013/0286928 A1, hereinafter “Xu”) in view of Ren et al. (US PG Pub 2015/0146622 A1, hereinafter “Ren”).  	
	Regarding claim 1, Xu (cited in Applicant’s IDS filed on 9/16/2019) teaches a method, performed by a network node (FIG. 6 eNB 610/FIG. 7 LPN/RRH 710b, e.g., a lower power class eNB; ¶¶ [0063], [0071]), for managing a transmission of one or more Cell-specific Reference Signals (CRS) (¶ [0079] discloses that a  LPN transmits CRS . . .), and is configured to transmit CRS in a first frequency bandwidth mode (¶ [0076] discloses that the LPN transmits an enhanced CRS format for a LDCS signal that spans the entire system bandwidth (i.e. first frequency bandwidth mode)), wherein the network node operates one or more cells (FIG. 7 cellular regions 702/703), the method comprising:  identifying a first cell out of the one or more cells that is serving a set of unscheduled User Equipment (UEs) (¶ [0081] discloses that the LPN (i.e. LPN of FIG. 7 that serves users in a cell) monitors its connected users (i.e. users that it is serving) to determine whether any of them are active (i.e. the users are not scheduled at the point the LPN is determining whether they are active; and transmitting CRS in a second frequency bandwidth mode (¶ [0076] discloses that the LPN transmits an enhanced CRS format for a LDCS signal that spans five RB, 25 resource blocks (RB) (i.e. second frequency bandwidth mode)), the second frequency bandwidth mode being reduced in relation to the first frequency bandwidth mode (¶ [0076] five or 25 RBs (i.e. second frequency bandwidth mode) are reduced in relation to the entire system bandwidth (i.e. first frequency bandwidth mode).
	Xu does not teach that transmitting CRS in the second frequency bandwidth mode entails transmitting CRS  in subframes which are not transmitted in the first cell during an onDuration interval of a Discontinuous Reception (DRX) pattern, or in subframes except where system information is sent. 
	In analogous art, Ren teaches that CRS subframes (type-1 subframes) that include MIB and/or SIB (i.e. system information) are transmitted by the base station in the system bandwidth (i.e. full bandwidth).  See ¶¶ [0181] and [0186] which disclose that CRS used for demodulation is transmitted in type-1 subframes in the system bandwidth and the type-1 subframes includes MIB and and/or SIB (i.e. system information) information. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s teaching of applying a second frequency bandwidth mode for transmitting CRS in subframes except where system information is sent as taught by Ren. One would have been motivated to do so in order to apply the full bandwidth mode instead of a reduced (i.e. second frequency) bandwidth mode on CRS subframes that include system information (as taught by Ren) in order to ensure that all CRSs needed by a UE to demodulate the system information are properly received, thereby 

	Regarding claim 3, Xu teaches applying the second frequency bandwidth mode on CRS (¶ [0076] discloses that the LPN transmits an enhanced CRS format for a LDCS signal that spans five RB, 25 resource blocks (RB) (i.e. second frequency bandwidth mode)).   
	Xu does not teach that applying the second frequency bandwidth mode on CRS is for any subframe except in subframes where the network transmits system information, paging or random access response messages, or subframes where the network node assumes a UE to perform measurements. 
	In analogous art, Ren teaches that CRS subframes (type-1 subframes) that include MIB and/or SIB (i.e. system information) are transmitted by the base station in the system bandwidth (i.e. full bandwidth).  See ¶¶ [0181] and [0186] which disclose that CRS used for demodulation is transmitted in type-1 subframes in the system bandwidth and the type-1 subframes includes MIB and and/or SIB (i.e. system information) information. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xu and Ren to implement Ren’s teaching of applying a second frequency bandwidth mode on CRS in any subframe except in subframes where the network transmits system information. One would have been motivated to do so in order to apply the full bandwidth mode instead of a reduced (i.e. second frequency) bandwidth mode on CRS subframes that include system information (as taught by Ren) in order to ensure that all CRSs needed by a UE to demodulate the system information are properly received, thereby enabling the UE to obtain important configuration information for communicating with the network, such as synchronization information, to ensure quality of network communications. (Ren ¶ [0181]).

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a network node (FIG. 6 eNB 610/FIG. 7 LPN/RRH 710b, e.g., a lower power class eNB; ¶¶ [0063], [0071]) comprising communication circuitry for communicating with User Equipment (UEs) (FIG. 6 TX/RX 618); and processing circuitry (FIG. 6 controller/processor 675) as taught by Xu.

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a non-transitory computer readable medium containing program instructions (¶ [0046]).
 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Ren, and further in view of DiGirolamo et al. (US PG Pub 2009/0196197 A1, hereinafter “DiGirolamo”).  
	Regarding claim 2, the combination of Xu and Ren does not teach sending a message to the set of unscheduled UEs comprising a DRX command, which DRX command indicates the DRX pattern for the set of UEs, wherein the onDuration of the DRX pattern is aligned for UEs comprised in the set of unscheduled UEs, whereby the UEs will have an overlapping onDuration interval.
In analogous art, DiGirolamo (cited in Applicant’s IDS filed on 9/16/2019) teaches sending a message to the set of unscheduled UEs comprising a DRX command, which DRX command indicates the DRX pattern for the set of UEs (¶¶ [0053] – [0054] discloses that the a common CELL_FACH DRX and distinct common DRX patterns are broadcast as part of the cell-based system information – system information blocks over the BCCH.  The parameters for the common DRX pattern are signaled by the network through system information or dedicated RRC signaling.); wherein the onDuration of the DRX pattern is aligned for UEs comprised in the set of unscheduled UEs, whereby the UEs will have an overlapping onDuration interval (¶¶ [0053] discloses that the cell may have one or more DRX patterns (supplementary CELL_FACH DRX patterns) common to all WTRUs.  All WTRUs in the cell wake up at the same time and listen if any common message is being sent.  The common pattern may be periodic and define periods over which all WTRUs are required to be in CRX mode.  CRX (continuous reception) mode is defined in ¶ [0021] as a period when DRX in enabled but the WTRU is in a receive burst part of the DRX pattern (i.e. onDuration interval of the DRX pattern).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xu and Ren to implement the teachings of DiGirolamo.  One would have been motivated to do so in order for the network to synchronize DRX patterns of the WTRUs for receiving common information, such as system information change indication, thereby preventing wasted downlink capacity from having to repeat such messages to all WTRUs in continuous reception periods.   (DiGirolamo ¶ [0012]).

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Ren, and further in view of Chen et al. (US PG Pub 2015/0189613 A1, hereinafter “Chen”). 
	Regarding claim 4, as set forth above with respect to claim 1, ¶¶ [0181] and [0186] of Ren, in the combination of Xu and Ren, teaches CRS subframes comprising system information.  
 wherein the onDuration interval of the DRX pattern is aligned with a sending of one or more CRS subframes comprising system information. 	
	In analogous art, Chen teaches wherein the onDuration interval of the DRX pattern is aligned with a sending of one or more CRS subframes (see FIG. 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the CRS subframes comprising system information taught by the combination of Xu and Ren with the onDuration interval of the DRX pattern as taught by Chen.  One would have been motivated to do so in order for the UE to be able to process the CRS including system information as soon as possible, thereby decreasing latency in communications.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Ren, in view of Chen, and further in view of Wei et al. (US PG Pub 2015/0327324 A1, hereinafter “Wei”). 
	Regarding claim 5, the combination of Xu, Ren and Chen does not explicitly teach wherein the onDuration of the DRX pattern is aligned with the sending of System Information Block 1 (SIB1).
	In analogous art, Wei teaches wherein the onDuration of the DRX pattern is aligned with the sending of System Information Block 1 (SIB1) (FIG. 11, steps 1105, 1115; ¶ [0083] disclose that the UE determines a fist UL-DL configuration for TDD communication with an eNB from information received in a SIB1 message.  Subsequently, the UE switches to discontinuous reception mode.  Thus, the SIB1 message is sent during the onDuration of the DRX (i.e. onDuration is aligned with sending of SIB1) before the UE switches to discontinuous reception mode.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Ren, and further in view of Siomina et al. (US PG Pub 2013/0065612 A1, hereinafter “Siomina”). 
	Regarding claim 6, the combination of Xu and Ren does not explicitly teach wherein CRS is further sent with a first frequency bandwidth in one or more CRS subframes preceding and/or following CRS subframes sent during the onDuration interval of the DRX pattern or the subframes in which system information is sent.
	In analogous art, Siomina teaches wherein CRS is further sent with a first frequency bandwidth in one or more CRS subframes preceding and/or following the CRS subframes in which system information is sent (¶ [0027] discloses that CRS subframes are sent over the entire bandwidth (i.e. first frequency bandwidth) in every subframe in one or more subframes preceding and/or following the CRS subframes sent in which system information is sent (i.e. the PSS and SSS signals sent in subframes 0 and 5).  In other words, a CRS subframe 1 is sent over the entire bandwidth following a CRS subframe 0 containing PSS and SSS (system information).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xu and Ren to send a CRS subframe over the entire frequency bandwidth following a CRS containing synchronization signals as taught by Siomina.  One would have been motivated to do so in order for the UE to 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Ren, and further in view of You et al. (US PG Pub 2016/0174014 A1, hereinafter “You”). 
	Regarding claim 10, the combination of Xu and Ren does not explicitly teach wherein the second frequency bandwidth is reduced to a frequency bandwidth of six central physical resource blocks (PBRs).
	In analogous art, You (cited in Applicant’s IDS filed on 9/16/2019) teaches wherein the second frequency bandwidth is reduced to a frequency bandwidth of six central physical resource blocks (PBRs) (¶ [0151] discloses that a CRS may be transmitted only on six intermediate PRBs (physical resource blocks) in the entire system band).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Xu and Ren to implement the teaching of You.  One would have been motivated to do so in order to accommodate CRS signaling in a system that serves various mobile devices such as traditional UEs and machine type communication (MTC) UEs, while protecting the traditional UE by boosting power for a CRS sent in resource elements other than the PDCCH region (i.e. control signaling region), thereby ensuring quality of communications for both legacy and MTC UEs.   (You ¶ [0154]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Ren, and further in view of Kim et al. (US PG Pub 2014/0254537 A1, hereinafter “Kim”). 
	Regarding claim 11, the combination of Xu and Ren does not teach sending information about which subframes are applied with a second frequency bandwidth mode to a second network node.
	In analogous art, Kim teaches sending information about which subframes are applied with a second frequency bandwidth mode to a second network node (FIG. 14, step S1200; ¶ [0233] eNB1 may transmit r-ABS pattern information (ABS reads on reduced/second frequency bandwidth and pattern information reads on which subframes, i.e. which subframes are applied with the reduced/second frequency bandwidth mode) and r-ABS power indication information to eNB2. The r-ABS pattern information . . .  For example, information indicating the r-ABS may be defined as the r-ABS pattern information using a bitmap and may be transmitted to eNB2 through X2 signaling. The r-ABS power indication information may include at least . . . subframe-specific parameter PB′ (i.e. also reads on which subframes) with respect to the r-ABS . . .) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Xu and Ren to send information about which subframes are applied with a second frequency bandwidth mode to a second network node as taught by Kim.  One would have been motivated to do so in order to mitigate inter-cell interference, thereby improving system throughput.   (Kim [0007)

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/L.W.P./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413